Citation Nr: 1430868	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.    


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and a friend



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2009, the Veteran testified before the Board at a hearing at the RO.  

This appeal was previously before the Board in October 2009, at which time it was remanded to obtain Social Security Administration (SSA) records and to afford the Veteran another VA examination.  In July 2011, following the noted development, the Board denied a rating greater than 50 percent for PTSD and remanded a raised claim for a TDIU.  

The Veteran subsequently appealed the denial of his claim for a higher rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  The parties to the appeal submitted to the Court a Joint Motion for Partial Remand which was granted in an Order issued in August 2012.  The remand pertained to the Board's denial of the Veteran's claim for a higher rating for PTSD.  

In June 2013, the Board denied the Veteran's claim for a rating greater than 50 percent for PTSD.  The Veteran again appealed the denial of his claim to the Court.   The parties to the appeal submitted to the Court a Joint Motion for Remand which was granted in an Order issued in December 2013.  The case was thereafter returned to the Board.  

In a February 2014 letter, the Board provided the Veteran and his attorney 90-days to submit additional argument and/or evidence.  Evidence has been received with a waiver of initial RO review.  The evidence is accepted for inclusion into the record on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is not receiving treatment for his PTSD.  During the most recent VA examination in October 2012, the Veteran reported to the examiner that he could not be employed due to his inability to use power tools secondary to his arthritis.  He did not identify his PTSD symptoms as hindering his employability.  The examiner noted that it appeared the Veteran was experiencing mild trauma-related symptoms that would not preclude his ability to secure or maintain substantially gainful employment.  She commented that the Veteran suffered from occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

As noted above, following the February 2014 notice to the Veteran and his attorney, additional evidence was received.  This evidence, of note, included a March 2014 statement from the Veteran's girlfriend describing the Veteran's daily activities and mental state.  It also included a March 2014 individual unemployability assessment from Carl E. Barchi, M.Ed., CDMS (certified disability management specialist).  Mr. Barchi identified himself as a vocational consultant.  

In her March 2014 statement, the Veteran's girlfriend, L. W., noted the Veteran as being very sensitive and defensive and that she did not think he could function with someone telling him what he needed to do or how he needed to do it.  Additionally, L. W. commented that the Veteran spent most of his time alone and that he had no family or friends that he associated with other than her.  Furthermore, L. W. reported that the Veteran rarely went out, and that when she did take him with her to play bingo, the Veteran would sit off to the side and not associate with anyone.  

In his March 2014 individual unemployability assessment, Mr. Barchi discussed the Veteran's personal and medical history with regard to PTSD, the Veteran's reported symptoms associated with the disorder, as well as various reports of VA PTSD examinations.  Of note, Mr. Barchi reported that the Veteran had made a good faith effort to support himself over the years but that he managed to work competitively only until his mid-50s, ". . . when it became very clear that he was no longer able to cope with the normal stresses of work life due to his worsening PTSD and emotional decompensation."  Mr. Barchi opined that if the Veteran had felt he could also take on the added stresses of daily full time competitive work he would do so.  

Mr. Barchi ultimately concluded:

I opine that [the Veteran's] PTSD symptoms have been credible, numerous, persistent and severe.  Based on my interview with him, I think he would have kept working after 2000 (age 53)-despite his arthritis and other physical issues-if it were not for his worsening PTSD symptoms.  

In conclusion, I opine that it is at least as likely as not that [the Veteran's] PTSD condition-independently of his other physical limitations-prevents him from securing or following a substantially gainful occupation.  

The statement from the Veteran's girlfriend and Mr. Barchi's vocational assessment are evidence favorable to the Veteran's claims.  The evidence conflicts with the above noted findings associated with the VA examination from 2012.  In light of this fact, the Veteran should be scheduled for an additional VA psychiatric examination and the examiner asked to comment on whether the Veteran's service-connected PTSD precludes gainful employment.  

In finding that further development for a VA examination is necessary to adjudicate this appeal, the Board acknowledges the Court's holding that it is not permissible for VA to undertake additional development if the purpose of that development is to obtain evidence against an appellant's case.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The Court, however, later distinguished Mariano, holding that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folders any available VA treatment records dated since November 2013.  

2.  After completion of the above, the Veteran should then be scheduled for a VA psychiatric examination to evaluate his service-connected PTSD 

Prior to the examination, the claims folders and the Veteran's electronic records must be made available to the examiner for review of the case.  It is important for the examiner to review the Board's discussion of the Veteran's claim, as noted in the above remand narrative.  The examiner should also review, in particular, those tabbed documents in the claims folders to include those reports of VA examinations conducted in May 2000, May 2002, January 2007, June 2008, May 2010, and October 2012.  The examiner should also review an August 2003 report of psychiatric examination associated with the Veteran's claim for disability benefits with the Social Security Administration.  (See Volume #3 of the claims folders.)  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for pertinent psychiatric disorders.  

The examiner should also opine as to whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected PTSD.  Consideration should also be given to any additional psychiatric disabilities identified on examination which are found to be related to service.  

In making the requested employability determination, the examiner must consider and discuss the Veteran's level of education, other training, work experience, and the disabling effects of his service-connected PTSD on his ability to obtain or maintain substantially gainful employment.  In doing so, the examiner should consider the March 2014 report of individual unemployability assessment from Carl E. Barchi, M.Ed., CDMS (certified disability management specialist).  (See Volume #3 of the claims folders.)  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue for a higher rating for service-connected PTSD as well as the claim for a TDIU on appeal.  If the benefit sought is denied, the Veteran and his attorney must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

